Name: 2007/543/EC: Council Decision of 23 July 2007 concerning the accession of Bulgaria and Romania to the Convention on the establishment of a European Police Office (Europol Convention)
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 2007-08-01

 1.8.2007 EN Official Journal of the European Union L 200/47 COUNCIL DECISION of 23 July 2007 concerning the accession of Bulgaria and Romania to the Convention on the establishment of a European Police Office (Europol Convention) (2007/543/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the 2005 Treaty of Accession, Having regard to the 2005 Act of Accession (hereinafter referred to as the Act of Accession), and in particular Article 3(4) thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Convention on the establishment of a European Police Office (Europol Convention) (hereinafter referred to as the Europol Convention) was signed at Brussels on 26 July 1995 and entered into force on 1 October 1998. (2) The Europol Convention was complemented by two Protocols signed on 24 July 1996 and 19 June 1997 which entered into force respectively on 29 December 1998 and 1 July 1999 (2). (3) The Europol Convention was amended by three other Protocols signed on 30 November 2000 (3), 28 November 2002 (4) and 27 November 2003 (5). The Protocols of 30 November 2000 and 28 November 2002 entered into force on 29 March 2007 whereas the Protocol of 27 November 2003 entered into force on 18 April 2007. (4) Article 3(3) of the Act of Accession provides that Bulgaria and Romania are to accede to the conventions and protocols concluded between the Member States, listed in Annex I to the Act of Accession, which comprises, inter alia, the Europol Convention and the Protocols of 24 July 1996, 19 June 1997, 30 November 2000, 28 November 2002 and 27 November 2003. They are to enter into force in relation to Bulgaria and Romania on the date determined by the Council. (5) In accordance with Article 3(4) of the Act of Accession the Council is to make all adjustments required by reason of accession to those conventions and protocols, HAS DECIDED AS FOLLOWS: Article 1 The Europol Convention and the Protocols of 24 July 1996, 19 June 1997, 30 November 2000, 28 November 2002 and 27 November 2003 shall enter into force for Bulgaria and Romania on the first day of the first month following the date of adoption of this Decision. Article 2 The texts of the Europol Convention and the Protocols of 24 July 1996, 19 June 1997, 30 November 2000, 28 November 2002 and 27 November 2003, drawn up in the Bulgarian and Romanian languages and annexed to this Decision, shall be authentic under the same conditions as the other texts of the Europol Convention and the said Protocols. Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 23 July 2007. For the Council The President L. AMADO (1) Opinion of 10 July 2007 (not yet published in the Official Journal). (2) The Protocol of 24 July 1996 on the basis of Article K.3 of the Treaty on the European Union on the interpretation, by way of preliminary rulings, by the Court of Justice of the European Communities of the Convention on the establishment of a European Police Office (Europol) (OJ C 299, 9.10.1996, p. 2) and the Protocol of 19 June 1997 drawn up on the basis of Article K.3 of the Treaty on the European Union and Article 41(3) of the Europol Convention, on the privileges and immunities of Europol, the members of its organs, the Deputy Directors and employees of Europol (OJ C 221, 19.7.1997, p. 2). (3) OJ C 358, 13.12.2000, p. 2. (4) OJ C 312, 16.12.2002, p. 2. (5) OJ C 2, 6.1.2004, p. 3. ANNEX Text of the Europol Convention and of the Protocols of 24 July 1996, 19 June 1997, 30 November 2000, 28 November 2002 and 27 November 2003 in the Bulgarian and Romanian languages.